  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, EASTERN DIVISION


UNITED STATES OF AMERICA               )
                                       )     CRIMINAL ACTION NO.
        v.                             )        3:15cr241-MHT
                                       )            (WO)
JAMES ASHLEY OWENS                     )

                            MENTAL-HEALTH ORDER

    In accordance with the provisions in the judgment

(doc.    no.    57),    upon    defendant        James    Ashley   Owens’s

release      from    prison,     and    in    order      to   address   his

persistent          depression,        substance-abuse          disorders,

childhood trauma, and difficulty complying with SORNA

registration requirements, it is ORDERED that:

    (1) The United States Marshal Service shall provide

defendant Owens with one week’s worth of medication and

a prescription for such medication.

    (2) Defendant             Owens        shall      participate       in

mental-health treatment at the East Alabama Mental Health

Center.      The treatment shall include counseling twice per

month    and    a    case    manager,      or,   in   the     alternative,
participation in the Assertive Community Treatment (ACT)

program.

    (3) The parties shall file a joint report on the

first Monday of April and the first Monday of every month

thereafter    describing   what        mental   health   and   drug

treatment    defendant   Owens    is    receiving,   whether   the

treatment is what the court ordered, and whether the

court needs to change what it ordered.

    DONE, this the 27th day of February, 2019.


                               /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
